DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group II, claims 1-5 in the reply filed on 07/28/22 is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1-2, the expression of “mass ratio” with “%” is not clear as if it is weight percent or mass ratio.  The examiner interprets the claims as set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
US 20050096429 A1 (Lee et al.). 

Re claims 1-4, Lee teaches a fluorine-containing dispersion (Abstract), a fluorine-polymer micro powder [11-14] of polytetrafluoreothylene of claim 3 [35-52], a polyimide [14], and a solvent ([19, 23-26]); wherein the fluorine-containing polymer powder and the polyimide form a solid content of the fluorine-containing dispersion [19-26] – the amount of powder dispersed in polyimide is from 10-60 weight percent based on the total final composition overlaps claim 2 solid content mass ration from 40-50% in the fluorine dispersion [19], an average particle size of the fluorine-containing polymer powder is as low as 20 nanometers overlapping applicant’s claimed less than or equal to 3 microns ([12], [17]).  Lee teaches the fluorine-containing polymer powder has a loading weight parts of 80 up to 120 weight parts polyimide) overlapping Applicant’s mass ratio greater than 85 % in the solid content [14], and the polyimide has the remainder resulting in an overlapping mass ratio less than 15 % in the solid content [14].   Lee teaches per claim 4, dimethyl acetylamide as a suitable solvent to dissolve one or all of the polymerizing components where preferred solvents include N,N-dimethylacetamide. [0180-181]. Lee teaches the benefits are superior as improvement of inter penetration between fluropolymer micropowder and polyimide results in lower sizes such as under 5 microns – [16-17, 25] and aid in fluropolymer migration – [8].  Lee also teaches the heating of the dispersion composition aids in increasing the overall viscosity and inhibits phase separation. – [30]. Lee also teaches the heating of the dispersion composition aids in increasing the overall viscosity and inhibits phase separation. – [30].  See [226] Examples 1-5, and patented claims 1-12.
Lee fails to teach the exact range of mass ratios and particle size; however, it would have been obvious to one of ordinary skill in the art to vary the particle size and weight amounts, including over values currently claimed, to adjust the mechanical and visual properties of the resulting film as in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed mass ratios and particle size from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness as Lee discloses benefits of better fluoropolymer migration and tough mechanical strength when using the polyimide and achieving superior phase inter-penetration when using the reduced size particles. MPEP 2144.05.
Re claim 5, Lee doesn’t explicitly teach the claimed viscosity but also teaches that the heating of the dispersion composition aids in increasing the overall viscosity. – [30].  
Thus, the viscosity is inherent as the same composition and sizes are taught. In the alternative, in view of the fact that Lee discloses the same ingredients and ranges as set forth above within overlapping ranges,  a slight variation in selecting materials and any differences in the properties to arrive at Applicant' s claimed properties as recited such as viscosity of 500 cps to 1500 cps, would have been obvious to one having ordinary skill in the art.  There does not appear to be anything critical with respect to the properties claimed and this would only involve practicing the invention within the ordinary skill in the art.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20100273948 A1 (Nakatani et al.) in view of US 20050096429 A1 (Lee et al.). 

Re claim 1, Nakatani teaches a fluorine containing polymer powder and solvent dispersion ([71], Example 1).  The weight ratio of 97:3 of tetrafluroethylene (fluorine containing polymer powder of claim 3 – 97 mass is greater than 85% in the solid content) and the power size is crushed into a sheet [50] of a s low as 0.1 mm [53] and as low as 5 microns (close to 3 microns) in [65] for use in copying machines [73].
Nakatani doesn’t limit the amount of added ingredients and doesn’t teach a polyimide or the mass ratio amount of 15% or less nor the particle size less than 3 microns.  However, Nakatani desires to improve the electrostatic coating and remove coarse particles [56-67] where a suggested size is 5 microns (close to 3 microns) – [65].
Lee teaches a similar fluorine-containing dispersion (Abstract, [31-36]), a fluorine-polymer micro powder [11-14] and a solvent ([19, 23-26]), and a polyimide for tough mechanical strength to high dielectric strength [14, 16], wherein the fluorine-containing polymer powder and the polyimide form a solid content of the fluorine-containing dispersion [19-26], and an average particle size of the fluorine-containing polymer powder is less than or equal to 3 microns as claimed ([12], [17] -20 nanometers to 5.0 microns overlaps Applicant’s claimed range).  Lee teaches the fluorine-containing polymer powder has a loading weight parts of 80 up to 120 weight parts polyimide) overlapping Applicant’s mass ratio greater than 85 % in the solid content [14], and the polyimide has the remainder resulting in an overlapping mass ratio less than 15 % in the solid content [14].   Lee teaches the benefits are superior as improvement of inter penetration between fluropolymer micropowder and polyimide results in lower sizes such as under 5 microns – [16-17, 25] and aid in fluropolymer migration – [8].  Lee also teaches the heating of the dispersion composition aids in increasing the overall viscosity and inhibits phase separation. – [30].  See [226] Examples 1-5 ,and patented claims 1-12.
It would have been obvious at the time of the effective filing date to have modified the fluorine polymer powder -solvent dispersion of Nakatani and add polyimide of Lee for the reasons set forth by Lee, namely to aid in improvement of inter penetration between fluropolymer micropowder and polyimide thereby resulting in lower size microns under 5 for better fluropolymer migration and overall better mechanical properties and better viscosity as set forth above.
As stated above Nakatani, while teaching 97 parts fluropolymer over 85 mass ratio fails to teach the exact range of mass ratios of polyimide and particle size requirement; however, it would have been obvious to one of ordinary skill in the art to vary the particle size and weight amounts, including over values currently claimed, to adjust the mechanical and visual properties of the resulting film as in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed mass ratios and particle size from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness as Lee discloses benefits of tough mechanical strength when using the polyimide and achieving superior phase inter-penetration when using the reduced size particles. MPEP 2144.05.
Re claim 4, Nakatani while teaching a solvent doesn’t teach the solvent of claim 4.
Lee teaches dimethyl acetylamide as a suitable solvent to dissolve [0180-181] one or all of the polymerizing components. Preferred solvents include N,N-dimethylacetamide. Still other useful compounds of this class of solvents are N,N-diethylformamide and N,N-diethylacetamide. 
It would have been obvious at the time of the effective filing date to have modified the solvent of Nakatami to dissolve it with the N,N-dimethylacetamide of Lee.   
Re claim 5, Lee doesn’t explicitly teach the claimed viscosity but also teaches that the heating of the dispersion composition aids in increasing the overall viscosity. – [30].  
Thus, the viscosity is inherent as the same composition and sizes are taught. In the alternative, in view of the fact that Lee discloses the same ingredients and ranges as set forth above within overlapping ranges,  a slight variation in selecting materials and any differences in the properties to arrive at Applicant' s claimed properties as recited such as viscosity of 500 cps to 1500 cps, would have been obvious to one having ordinary skill in the art.  There does not appear to be anything critical with respect to the properties claimed and this would only involve practicing the invention within the ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2002292657a TO Yuichi teaches a polyimide film and solvent.
KR 20170133277 A (Sato et al.) Sato teaches a concentration of the micropowder of the fluorinated resin in the colored polyimide film, colored polyimide film, colored polyimide insulating material and the like obtained from each of the polyimide precursor solution is about 5 to 70 mass% (overlapping mass ration less than 15% as claimed), based on the total mass of the cured product of the polyimide precursor solution composition.   The concentration of the coloring material of the fluorine-based resin in the colored polyimide insulating material.  Sato teaches if the concentration of the micropowder of the fluororesin is too small, the effect of adding the micropowder of the fluororesin is not obtained. If the concentration of the micropowder of the fluororesin is too large, the mechanical properties of the polyimide are lowered.  Thus Sato teaches the size of fluorine containing polymer powder size is adjustable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am  4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1791


/TAMRA L. DICUS/             Primary Examiner, Art Unit 1787